 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondents' discrimination against him from February 9, 1957,6 to March 8, 1957,7according to the Board's usual formulaLoss of pay shall be determined bydeducting from a sum equal to that which each would normally have earned duringthat period, his net earnings, if any, in any other employment during the periodUpon the above findings of fact and upon the entire record in the case, theTrial Examiner makes the followingCONCLUSIONS of LAW1Roy Price Inc and Engineers Limited Pipe Line Company, herein called theEmployer, constitute a single employer engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.2The Respondent, Hod Carriers, Building and Common Laborers Union ofAmerica, Local No 324, AFL-CIO, is a labor organization within the meaningof Section 2 (5) of the Act3By restraining and coercing employees in the exercise of the rights guaranteedin Section 7 of the Act, the Union and its agent, R Wright, have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (b) (1) (A)of the amended Act4 By causing Roy Price Inc and Engineers Limited Pipe Line Company, anemployer, to discriminate against employees in violation of Section 8 (a) (3) ofthe amended Act, the Union and its agent, RWright, have engaged in and areengaging in unfair labor practices within the meaning of Section 8 (b) (2) of theamended Act5The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the amended Act[Recommendations omitted from publication ]6The date of discrimination7 The date of effective reinstatementTree Fruits Labor Relations Committee,Inc.; Ackley Fruit Com-pany; Congdon Orchards,Inc.; Cubberly Fruit Company; Han-sen Fruit and Cold Storage Co.;Highland Fruit Growers, Inc.;C.M. Holtzinger Fruit Co.; Johnson Fruit and Cold StorageCo.;W. W.Judy Fruit Co.; Matson Fruit Co.;J.M. Perry Iceand Storage Co.; Perham Fruit Corporation; Prentice Packingand Cold Storage Co.;Rainier Fruit Co.; Richey and GilbertCo.;W. E. Roche Fruit Co.; Torvig Sealander Fruit, Inc.;Stadelman Fruit,Inc.;Stubbs-Lamb Fruit Co.; SundquistFruit and Storage Co.; Warren and Company;WashingtonFruit and Produce Co.;WilliamsFruit Company;YakimaFruit and Cold Storage Co.; Nordberg-Selah Fruit, Inc.;Nordberg-Westbrook Fruit, Inc.andFruit and Vegetable Pack-ers,Warehousemen and Helpers Union,Local 760, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.Case No 19-CA-1428August 14,1958DECISION AND ORDEROn October 23, 1957, Trial Examiner David F Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in any unfair labor practices and rec-121 NLRB No 64 TREE FRUITS LABOR RELATIONS COMMITTEE, INC.517ommending that the complaint be dismissed in its entirety, as set forthin the copy of the Intermediate Report attached hereto.' Thereafter,the General Counsel filed exceptions to the Intermediate Report and asupporting brief, and the Respondents filed a brief supporting theTrial Examiner's dismissal.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and finds merit in the exceptions to the Intermediate Reportto the extent noted below.Accordingly, the Board adopts only thosefindings, conclusions, and recommendations of the Trial Examinerwhich are consistent with this Decision and Order.1.The Trial Examiner found that the Respondents did not engagein unfair labor practices within the meaning of Section 8 (a) (5) and(1) of the Act.We do not agree. For the reasons stated below, wefind that the Respondents, except for Congdon Orchards, Inc., W. W.Judy Fruit Company, and J. M. Perry Ice and Storage Co., refusedto bargain with the Union within the meaning of Section 8 (a) (5) - ofthe Act by refusing to furnish the Union with certain wage datarequested by the Union on March 28, 1957.The Respondents are an employer association, herein called TreeFruits, and 25 fruit-packing companies for which Tree Fruits acts asbargaining agent.Tree Fruits and the Union have had contractualrelations since 1945.1The, contract in existence at the time of theinstant controversy was dated September 3, 1956, was effective untilMay 15, 1957, and contained an automatic renewal clause.At alltimes pertinent herein, the contract was in effect, having been extendedby the parties for the purposes of contract negotiations.This con-tract contains the piece-rate schedules at which packers are paid forpacking a variety of fruits in a variety of packs.On November 9, 1956, the, Union asked the Respondents, throughTree Fruits, for certain data pertaining to all the packers employedby them for the entire 1956-57 season, i. e., for the period from June1956 to June 1957, during which, it now appears, approximately1,004 packers were employed.2 In its request, the Union expressedits dissatisfaction with existing piecework schedules and stated that' In view of this history of collective bargainingon anassociationwide basis, we findthat the following employees who have been covered by the contracts between Tree Fruitsand the Union constitute a unit appropriate for bargaining purposes : All employees ofmembers ofTree Fruits performing work on any product or commodity in the packingplants andwarehouses located in Yakima, Kittitas, and Benton counties, Washington,excludingoutside salesmen,fieldmen, managers,bookkeepers,office clericalemployees,engineers,engineroomemployees, watchmen, andsupervisorsas defined in the Act.TheEvening News Association,d/b/a DetroitNews,119 NLRB 345.2 The Unionasked thatthe requested informationfor the period up to January1, 1957,be submitted by that dateand that the information for the rest of the season be sub-mitted ona weekly basis. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDit desired the requested information for contract negotiations.Fol-lowing this request for wage data, the Union and Tree Fruits met,and also exchanged correspondence, regarding the material requested.Certain of the data requested by the Union was not within the posses-sion of the Respondents and, on November 26, the Union explainedto Tree Fruits that it was seeking only information which was avail-able under the Respondents' existing records.On March 9,1957, TreeFruits advised the Union of the data which was available, and askedit to resubmit its request "along the lines of what is, available."OnMarch 28, 1957, the Union revised its original request, confining itsrequest to the data admittedly within the possession of the Respond-ents, to wit : (1) Number of packages carrying the same piecework ratethat were packed by each packer each day during the 1956-57season;(2) total number of hours worked per day by each packer; (3) num-ber of hours of standby time paid for each day; and (4) totalearningsper week of each packer. The request stated that the Union neededsuch data "in order to have a true picture of piece-rate worker,earn-ings throughout the entire season and in each of the different prod-ucts, for the intelligent and effective administration of ourcurrentagreement and for future negotiations."At the hearing, Cotner,business representative of the Union, testified that he had attemptedon many occasions to get similar wage data from the unionmembersthemselves, but that the results were unsatisfactory.On May 21, 1957, Tree Fruits provided the Union with the namesof the packers employed by 23 of the Respondents 3 for the entireseason, the weekly hours of those packers, and their weekly earnings.Information with respect to the number of packages carrying the samepiece rate that were packed by each packer per day, the number ofhours worked by each packer per day, and the amount of daily paid-for standby time, was not turned over to the Union.It is well established that where the information requested by abargaining agent consists of wage data it is the employer's obligationto provide such data as is relevant for the purposes of administeringa collective-bargaining agreement or for collective-bargaining pur-poses, where compliance with such a request would not be unduly bur-densome 4 The record in this case makes it plain, and we find, thatinformation of the type requested by the Union on March 28, anddenied it by the Respondents, was relevant to the Union'stasks as3 Two Respondents,namely,W. W. Judy Fruit Company and J. M. Perry Ice andStorage Co., did not employ any piere-rate packers during the season in question.Forthis reasonwe shall, inaccordance with the alternative recommendationof the TrialExaminer in their cases, dismiss the complaint against these two companies4 Prone Industrial Relations Committee,Inc.,118 NLRB 1055;Whitin Machine Works,108 NLRB1537, enfd.217 F. 2d 593(C.A. 4), cert. denied 349 U. S. 905;Glen RavenKnittingMills, Inc,115 NLRB 422, reversedon other grounds,235 F. 2d 413(C.A. 4) ;F.W.WoolworthCo., 109 NLRB196, enfd. 352 U. S. 938, reversing 235 F. 2d 319(C. A.9) ; J. I. CaseCompany,118 NLRB 520, enfd.253 F.2d 149(C. A. 7). TREE FRUITS LABOR RELATIONS COMMITTEE, INC.519bargaining agent of the Respondents' employees within the meaningof the cases, that it was within the Respondents' possession, and thatitwould not have been unduly burdensome for the Respondents tohave furnished such information for the period following the request.In the latter connection, it appears that the respondents maintain dailytally sheets which show the number of packs of each piece rate turnedout by each packer for the day. In these circumstances, there canbe no justification- for the Respondents' refusal to comply with theMarch 28 request for the period following its receipt .5In so holding, we reject the Trial Examiner's finding that theUnion was not acting in good faith herein and that its requests forwage data were made for -the sole purpose of harassing the Re-spondents.Thus, although certain of the data requested on November9 was not within the possession of Respondents, the Union advised'Tree Fruits on November 26 that it was seeking only data whichwas available under- existing records, and its March 28 request waslimited to data admittedly maintained by Respondents.Also,although the Union did not ask Respondents' competitors for the samewage information requested from the Respondents Cotner testifiedthat the requests were confined to Tree Fruits because it was the"pilot" concern and a contract with it was usually followed by theother firms in the valley.And, although the Union may not haveoffered to share the costs for compiling the data requested by it, theRespondents never asked for such a sharing of costs or indicatedthat they would provide the requested information if the expensesinvolved were shared by the Union.Finally, we reject as beingwithout adequate support in the record the Trial Examiner's findingsthat the Union adamantly insisted upon obtaining information thatwould be useless to it, and that the Union refused to "consider" Re-spondents' counterproposals for furnishing information on a spot-check basis.In the former connection, we also note an absence ofproof that the Union did not honestly believe that the requested wagedata would adequately serve its purpose.As for the Respondents'counterproposals, if any counterproposal for a spot check was re-,ceived by the Union about March 26, it was not rejected on the dayof its receipt, as found by the Trial Examiner, but a day or twolater; and it was rejected, Cotner testified, because the Union didnot believe that spot-check information would satisfactorily indicatethe hourly earnings of employees for each type of pack.On the basis of all the foregoing, and the entire record, we findthat the Respondents violated Section 8 (a) (5) and (1) to the extent5 Contrary to the Trial Examiner,in cases in which the information sought consistsmerely of wage data thenecessityfor such information need not be shown,so long asit is relevant to bargaining.SeePine Industrial Relations Committee,Inc, supra.Byethis holding,however, we do not mean to imply that the data denied the Union hereinwould not have served a useful purpose. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDthattheyrejected the Union's request of March 28, 1957,by refusingthe Union the wage data requested therein for the period followingthe date of the request.'THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth above, which have beenfound to constitute unfair labor practices occurring in connectionwith the operations of the Respondents, described in the IntermediateReport, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce andthe free flow ofcommerce.THE REMEDYHaving found that the Respondents have engaged in certain unfairlabor practices, we shall order them to cease and desist therefrom, and,from. like and related conduct, and to take certain affirmative actiondesigned to effectuate the policies of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations-Board hereby orders that each of the Respondents, namely, TreeFruits Labor Relations Committee, Inc., Ackley Fruit Company,Cubberly Fruit Company, Hansen Fruit and Storage Co., HighlandFruit Growers, Inc., C. M. Holtzinger Fruit Co., Johnson Fruit andCold Storage Co., Matson Fruit Co., Perham Fruit Corporation,Prentice Packing and Cold Storage Co., Rainier Fruit Co., Richey andGilbert Co.,W. E. Roche Fruit Co., Torvig Sealander Fruit, Inc.,Stadelman Fruit, Inc., Stubbs-Lamb Fruit Co., Sundquist Fruit andStorage Co., Warren and Company, Washington Fruit and ProduceCo.,Williams Fruit Company, Yakima Fruit and Cold Storage Co.,Nordberg-Selah Fruit, Inc., Nordberg-Westbrook Fruit, Inc., itsofficers, agents, successors, and assigns,.shall:1.Cease and desist from :(a)Refusing to bargain collectively with Fruit and VegetablePackers, Warehousemen and Helpers Union, Local 760, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive representative of its em-6 As already indicated,we find no violation herein against W. W. Judy Fruit Company,J.M Perry Ice and Storage Co, or Congdon Orchards,Inc.We are dismissing thecomplaint against Congdon Orchards,Inc., even though for some reason not satisfactorilyexplained in the record,the data furnished the Union by Tree Fruits on May 21 coveredCongdon's employees.The record shows that Congdon withdrew from membership inTree Fruits on February 25, 1957,prior to the unlawful refusal to bargain found herein,and the record does not show that the Union thereafter was the majority representativeof Congdon's employees. TREE FRUITS LABOR RELATIONS COMMITTEE, INC.521ployees in the appropriate unit by failing and refusing to make avail-able to said labor organization, on request, data as to the number ofpackages carrying the same piecework rate packed by each packerper day, the number of hours each packer works per day, and the dailypaid-for hours of standby time.(b) In any like or related manner interfering with the efforts ofthe employees' exclusive representative to bargain collectively on theirbehalf.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, make available to the Union the wage data re-quested by it for the period following March 28, 1957, including thenumber of packages carrying the same piecework rate packed by eachpacker per day, the number of hours each packer worked per day,and the daily paid-for hours of standby time.(b)Post at its operations, and in thecaseof Tree Fruits LaborRelations Committee, Inc., at its office, in the State of Washington,copies of the notices attached hereto marked "Appendix." 7Copies ofsaid notice, to be furnished by the Regional Director for the Nine-teenth Region, shall, after being duly signed by the Respondents'representative, be posted by each of the respective Respondents im-mediately upon receipt thereof, and be maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonablesteps shall be taken by each Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondents have taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint herein be, and it hereby is,dismissedinsofaras it alleges that W. W. Judy Fruit Co., J. M. PerryIce and Storage Co., and Congdon Orchards, Inc., have violated theAct.7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby, notify our employees that :WE WILL NOT refuse to bargain collectively with Fruit andVegetable Packers,Warehousemen and Helpers Union, Local 522DECISIONSOF NATIONALLABOR RELATIONS BOARD760, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, as the ex-clusive representative of our employees in the bargaining unitdescribed below, by failing and refusing to furnish to said Unionthe wage data requested by it for the period following March 28,1957, including the number of packages carrying the same piece-work rate packed by each packer per day, the number of hourseach packer worked per day, and the daily paid-for hours ofstandby time.WE WILL NOT in any like or related manner refuse to bargaincollectively with said labor organization as the exclusive repre-sentative of our employees in the bargaining unit described below.WE WILL furnish the above-named Union the requested in-formation detailed above in order that it may properly dischargeits function as the statutory bargaining representative of ouremployees in the appropriate unit.The bargaining unit is:All employees of members of the Tree Fruits Labor Rela-tions Committee, Inc., performing work on any product orcommodity in the packing plants and warehouses, located inYakima, Kittitas, and Benton counties, Washington, exclud-ing outside salesmen, field men, managers, bookkeepers, officeclerical employees, engineers, engineroom employees, watch-men, and supervisors as defined in the Act.-------------------------------------Employer.Dated----------------By-------------------------------------(Representative)(Title)TREE FRUITS LABOR RELATIONS COMMITTEE, INC.,Employer-Association.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the datehereof,and must not be altered,defaced,or coveredby any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the Act, was duly heard atYakima, Washington, on July 16 and 17, 1957, pursuant to due notice to all parties.''In this report the Respondents, Tree Fruits Labor Relations Committee, Inc., and themember companies named in the caption are referred to as the Respondents, or TreeFruits, or the Companies ; Fruit and Vegetable Packers, Warehousemen and HelpersUnion, Local 760, affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, is referred to as the Union or Local 760;the General Counsel of the Board and his representative at the hearing, as the GeneralCounsel ; the National Labor Relations Board, as the Board ; and the Labor ManagementRelations Act of 1947, as amended, as the Act. TREE FRUITSLABOR RELATIONS COMMITTEE, INC.523The complaint, dated June 10, 1957, was based on charges filed by the Union and wasissued by the General Counsel and duly served on the Respondents.The complaint alleged in substance that on or about November 9, 1956, and againon or about March 28, 1957, the Union requested the Respondents to furnish it withinformationona daily basisas to wages earned, hours worked, and production ofRespondents' piecework employees for the entire 1956-57 packing season, and thatthe Respondents (1) failed and refused to furnish the requested information and (2)failed to answer the Union's request for the information, or to specify the informa-tion they would make available to the Union, until after the time fixed for reopeningthe current bargaining agreement, thereby violating Section 8 (a) (1) and (5) ofthe Act.The Respondents by duly filedanswersdenied the commission of unfair laborpractices, and alleged the following affirmative defenses: (1) The Respondents onor about May 21, 1957, furnished to the Union information showing, for each andevery piece-rate packer employed by the Respondents, (a)earnings,week by week,but not day by day;(b) hoursworked per week, and (c)total earningsfor the entireseason of 1956-57; (2) the requests of the Union were not made in good faith, butto harass and embarrass the Respondents; and (3) the Respondents have at all timesbeen willing to furnish all information required by law, but (4) were unwilling tocomply with the excessive, unreasonable, and burdensome demands of the Union forinformation which could serve no useful purpose.At the hearing all parties were represented, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduce evidence bearing onthe issues, to argue the issues orally upon the record, and-to file briefs and proposedfindings.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMMITTEE AND THE COMPANIES 2Respondent; Tree Fruits Labor Relations Committee, Inc., herein called Tree Fruitsor the Committee, is a Washington corporation with its principal office in Yakima,Washington. It is organized to advise with and act in behalf of its members, businessfirms in the fruit-packing industry in the vicinity of Yakima. It acts as the agent ofitsmembers in labor disputes and in bargaining collectively with organizations thatrepresent employees of its members.The following companies, herein collectively called the Companies, are, and atall times material herein have been, members of Tree Fruits engaged in the vicinityof Yakima in the business of packing and selling apples and soft fruits: Ackley FruitCompany, Cubberly Fruit Company, Hansen Fruit and Cold Storage Co., HighlandFruit Growers, Inc., C. M. Holtzinger Fruit Co., Johnson Fruit and Cold StorageCo.,W. W. Judy Fruit Co., Matson Fruit Co., J. M. Perry Ice and Storage Co., Per-ham Fruit Corporation, Prentice Packing and Cold Storage Co., Rainier Fruit Co.,Richey and Gilbert Co., W. E. Roche Fruit Co., Torvig Sealander Fruit, Inc., Stadel-man Fruit Co., Stubbs-Lamb Fruit and Storage Co., Sundquist Fruit and Storage Co.,Warren and Company, Washington Fruit and Produce Co, Williams Fruit Company,Yakima Fruit and,Cold Storage Co., Nordberg-Selah Fruit, Inc., and Nordberg-West-brook Fruit, Inc.During the last fiscal year the Companies packed and sold andshipped to purchasers outside the State of Washington apples and soft fruits valued atmore than $10 million.I also find that at all times material hereto Tree Fruits has acted on behalf of theCompanies and each of them in negotiating and signing collective-bargaining agree-ments, and in dealing with the Union as the representative of its members' employees.I also find that Respondent Congdon Orchards, Inc., herein called Congdon, is aWashington corporation engaged in the vicinity of Yakima, Washington, in the busi-nessof selling apples and soft fruits.During its last fiscal year Congdon packed andsold and shipped to purchasers outside the State of Washington apples and soft fruitsvalued at more than $50,000.Congdon was a member of Tree Fruits at all timesmaterial herein until February 25, 1957, at which time it withdrew from membershipin Tree Fruits.During its period of membership it was represented by Tree Fruitsas its agent in the conduct of labor relations to the same extent and in the samemanneras the Companies.I find that Respondent Tree Fruits, the individual companies including Congdon,and each of them, are employers within the meaning of Section 2 (2) of the Act andare engaged in commerce within the meaning of Section 2 (6) and (7) of the Act .3A The findings in this section of this report are based on the pleadingssHereafter, Congdon is included among those Respondents designated "the Companies." 524DECISIONS OF NATIONAL LABORRELATIONS BOARDH THE LABOR ORGANIZATION, THE CONTRACTIt is undisputed and I find that the Union is a labor organization within the mean-ing of Section 2 (5) of the Act and that at all times material hereto it has representedemployees of the Companies in an appropriate bargaining unit, and has entered intocollective-bargaining agreements with Tree Fruits which has signed such agreementson behalf of its members,fixing wages and working conditions of such employees insuch unitIIITHE UNFAIR LABOR PRACTICESA No conflicting testimonyThere are no conflicts in the testimony as to the basic facts disclosed by thisproceeding.The course of conduct of the parties is contained in correspondencewhich was introduced into evidence, and in undisputed verbal testimony relating tocertain conferencesB Background, the packer's job, the variety of "packs," the variety, of fruitThe Companies operate plants in the vicinity of Yakima, Washington, at whichthey pack the fruits grown in that orchard regionThese fruits are of considerablevariety, including apples, pears, cherries, plums, apricots, prunes, and peaches.It is undisputed by the parties that some of the fruit-packing seasons overlap withthe result that there are days and weeks during which the packers who are employedat piece rates are engaged in packing combinations of fruit such as pears, apples,and cherriesThe piece rates for the employees are further complicated by thefact that there appears to be a large variety of "packs " For example, on applesthe "standard pack" consists in placing the apples in a wooden box which contains1bushelIn a second pack, each apple is wrapped in tissue paper, cellophane,or foilIn a third pack called "Friday," the apples are placed in a cardboard boxwith the top layer on a tray, this too may be varied by wrappingThere are otherpacks in which the apples are placed in plastic bags, or cellophane bags, and allof these may vary in size or weight In other packs, the fruit is put loosely intovarious sized boxes, containing anywhere fiom 20 to 48 pounds of apples, accordingto the size of the box Sometimes the top layer of the box is wrapped in foil orcellophane, sometimes all the apples are wrappedThe system of packing also variesSome fruit is packed from a moving belt,and this fruit is sorted by sorters at the head of the belt so that the packer hasmerely to packOther fruit may be packed from a belt but without sorters, sothat the packers perform the function of sorting the fruit for size, color, andquality as they pack itSome fruit is packed from bins in which the packers sortas well as packIt is also undisputed that oftentimes packers will pack 5 or 6 types of packat the same time, for example, as the apples come to the packer, she will putthose of one variety in a deluxe or fancy pack, some wrapped, some unwrapped,some into a Friday pack, some into 20-pound cardboard containers, some intowooden boxes of various sizes, and still others in bags It is also agreed that inthe course of a day a packer may work on several different kinds of fruit, whenthe seasons overlap, such as peaches, apricots, and plums, and again each of thesefruits may be packed in a variety of packsC The piece ratesThe Union and Tree Fruits have had contractualrelationssince 1945, approxi-mately 12 yearsDuring most of that time the relationship of the parties, has beencovered by a yearly contract which hadan expirationdate in May, and whichgave the Union the right to reopen on the subjectof wagesin February or Marchof the yearAt the time this controversy arose the relationship of the parties wasgoverned by a contract dated September 3, 1956At all tunes perttent heretothis contract was in effect, having been extended by the parties for the purposeof negotiationsThis contractsetsup the piece-rate schedule at which the packersare paidIt demonstratesthe variety of fruits, and the variety of packsIt readsas follows TREE FRUITS LABOR RELATIONS COMMITTEE, INC.PIECE RATE SCHEDULEMale or Female525Apple and Pear Standard BoxPacker:Cell pack wrapped:With polyethylene liners-------------------------------- 0.271/4Without polyethylene liners-----------------------------.261/4Wrap or place pack----------------------------------------.12With tier pads, including end cards---------------------------.121/4Friday packs (tray) :Unwrapped ------------------------------------------.11Wrapped --------------------------------------------.13Wrapped, top tray only------------------------------------.111/2Combination loose pack (standard box)----------------------.053/4Loose pack, 47# carton-----------------------------------.063/4.Face and fill---------------------------------------------.063/4Packing off belt (in addition to regular rate)----------------------.01Packers required to place poly bag liners in box, (in addition to regularrate) ------------------------------------------------------.003/4Packers required to fold carton (in addition to regular rate) ----------.01Bagging apples and packing bags:10-4 lb. bags placing in master container-----------------. 1212--4 lb. bags placing in master container-----------------. 1412-4 lb. bags (special container) packers required to placein separators and tier pads----------------------------.153/414-3 lb. bags, placing in master container----------------. 14112Ring Facing ApplesFull bushel baskets---------------------------------------.05Half bushel----------------------------------------------.04Apple and Pears Half BoxesWrapped or placed pack-----------------------------------.061/4Packing off belt (in addition to regular rate)-------------------.00112Face and fill (also 20 lb. lug):Apples ---------------------------------------------.041/4Pears -----------------------------------------------.04Face and fill-35 lbs. or pears-------------------------------.06114 lb. pear lug, face and fill---------------------------------.033/4Special L. A. lug, wrapped and packed, 32 to 34 lbs-----------.091/2Special L. A. lug, 31 lb. loose-------------------------------.043/424 lb. lug, loose pack, apples-------------------------------.033/4Packers required to line lugs----------------------------.04Apricot and PlumsNot sorted:-Double row face and filled, 14 lb. box------------------------.071/4Single row face and filled, 12 or 14 lb. box--------------------.053/4Loose pack, 12 and 14 lb. box------------------------------.033/44 basket crate--------------------------------------------.19Pre Sorted :Double row face and filled, 14 lb. box------------------------.063/4Single row face and filled, 14 lb. box-------------------------.051/4Double row face and filled, 12 lb. box------------------------.061/4Single row face and filled, 12 lb. box-------------------------.051/4Shake F and F or loose pack, 12 and 14 lb-------------------.0314 basket crate--------------------------------------------.181/Double row facing only------------------------------------.051/4Double row crease facing only------------------------------%Single row facing only-------------------------------------.053/4.043/4Single row crease facing only-------------------------------.051/4Cup pack------------------------------------------------.093/4 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrunesDoublerow face andfill------------------------------------081Single row face and fill------------------------------------063/4Double row facing only------------------------------------07VSingle row facing only-------------------------------------053/4Ping face 1/a bushel---------------------------------------053/4PeachesWrap and pack unsorted fruit-------------------------------053/4Wrap and pack sorted fruit---------------------------------051/4Cup pack------------------------------------------------093/4Loose pack, 26 lb box------------------------------------043/4L A or Sanger lug, wrap and pack--------------------------053/4With tier pads----------------------------------------062 layer-Friday pack, unwrapped---------------------------071/4CherriesBangs and LambertsUnsortedDouble row face and fill, 13 row and larger--------------------0Bunch face and fill ----------------^-----------------------121/4Loose pack-per.lb---------------------------------------- .01SortedDouble rowfacingonly------------------------------------261/4Bunch face----------------------------------------------0911 lb bag----------------------------------------per bag--013The foregoing rate for unsorted cherries are predicated on fruit which con-tains 10% or less cullsFor each percent in culls in excess of 10% up toand including 20%, the base rate for packing unsorted cherries is to be in-creased by 1¢ per box for each 1% increase in culls In cherries averagingmore than 20% culls, 1/20 per box increase in the accumulated base rate shallbe paid for each 1% in excess of 20% cullsCherries packing 13 row andsmaller are to be added into the daily cull totalCulls are to be computedon a daily basisOn days when culls run 10% or less, packers are to be paidoff at the base rate If during any week, the culls on one or more days exceed10%, the percentage of culls for said day or days of the week shall be com-puted on the totals for said days and the base rate for said days determinedby the said averageThe culls of the minus days are not to be included inthe average of those days which exceed 10%.Culls are to be based on thedaily packout and posted on the bulletin board the following dayIn event the employer or the Union finds that the foregoing packing formularesults in an unduly low wage, the employer or the Union may submit all hisdata to the other, and the matter shall be taken up and adjusted by negotiatingprocedureBlack RepublicansThe foregoing formula shall apply to black republicans excepting the maxi-mum cullage including 13 row and smaller packs shall not exceed 30% andthemaximum packing rate shall not exceed 550 per boxIt is undisputed that the rates contained in the piece-rate schedule are theresultof the bargaining negotiationsbetween the Union and Tree Fruits, through thepast 12 years, as the rates for new "packs" are negotiated by the parties before thenew packs are used by the CompaniesD The Companies' records, the tally sheet, no record of employees' time oneach packThe records upon which the earnings of a piece-rate worker are computed aresimple and apparently efficientWhen a packer finishes a, pack, she marks it withher number or distinguishing markThen the pack is conveyed, by the movingbelt or manually, in front of the "checker," whose duty it is to credit the packerwith one completed pack on the checker's tally sheetThis sheet may be describedas a sheet of paper with margins to the left and at the top of the sheet, with theremainder of the sheet divided into squares by vertical and horizontal linesInone marginal column are placed the names or numbers of the packers In the other TREE FRUITS LABOR RELATIONS COMMITTEE, INC.527marginal column are marked the kinds of pack which may be packed in the courseof the day.As each packpassesbefore the checker, that person credits the packto the proper packer in the proper "pack column." Thus at the end of the day, asimple count establishes how many packs of each piece rate the packer has com-pleted in the day.Two packers who testified said that most of the packers, whoare women, kept track of the number of packs which they completed in the courseof a day. Some used mechanical counters while others made a pencil or chalkmark at a convenient place for each pack. Still others counted out a certainnumber of containers of a certain pack and when they had completed them, theyknew how many packs they had made.It is undisputed that it is the custom of the Companies here invoived to post onthe packers' bulletin board each day the company's tally sheet for the previousday in order that each packer might compare it with her own record, and verifythe accuracy of the checker's tally sheet.The packers who testified stated thatoccasionally discrepancies were found between the company's count and the indi-vidual employee's count, but in general this simple method of keeping track ofthe numerous types of pack and of fruit was satisfactory to all concerned.At theend of the week the company added the daily packs of each individual, multipliedthe packs by the proper piece rate set out in the contract, and obtained the indi-vidual's gross earnings for the week.The packers were paid weekly.It is clear from all the testimony that the Companies did not attach much im-portance to the tally sheets after they had served their purpose; they made noeffort to preserve them as part of their permanent records.The testimony indicatesthat usually tally sheets were posted one upon the other until they became toonumerous for convenient posting, whereupon they were taken down and storedwith other records of little importance, or were destroyed.From all the testimonyon this point it is clear that when the employees were paid at the end of the weekthe tally sheet had served its purpose and was considered of little or no importancethereafter.Some companies had these tally sheets for some periods in their miscel-laneous records, others apparently did not have them, and it is apparent that noneof the Companies regarded them as valuable records to be preserved for a definitelength of time.One other point as to the tally sheets is important.Though counsel devotedsubstantial time in attempting to show the availability of tally sheets among theseveral employers, it is undisputed that the Union didnotask at any time pertinenthereto that the tally sheets still in existence be made available to it.'One other fact, in regard to the records, is of paramount importance to an under-standing of this controversy.That fact is that no company here involved evertried to keep track of the number of hours and minutes the packers worked uponeach different type of pack, or upon each different type of fruit, within the 8-hourday.No record was kept by any company, for example, which would show thatall packers, or Packer Jones, in the course of 8 hours, worked 3 hours on standardpack, 3 hours on Friday pack, 2 hours bagging; nor was any record kept that ona certain date all packers, or Packer Jones, packed cherries 3 hours, pears 2 hours,and apples 3 hours. The only breakdown kept by the Companies was in accordancewith the contract which seta piece rate per type of pack.The element of time is not a factor in determining the earnings of piece-rateworkers, except that the contract provides that "standby time" will be paid, in caseof "breakdown beyond the control of the employer or interruption of electric poweror water supply...The employer may avoid paying standby time by declaringa recess of "not less than 1/2 hour or more than two hours." The undisputed testimonyestablishes that the necessity for the payment of standby time to piece-rate workersoccurred very rarely.On -the few isolated occasions when breakdowns occurred,if standby time became due the Companies paid it but kept no record that wouldshow what part of the piece-rate worker's earnings was the payment for standbytime.Company officialstestifiedthat the hours of standby time which occurred,if any, could be obtained only by an examination of the sorters' timecards.Usuallythe sorters worked the same number of hours as the packers, but since the sorterswere paid on an hourly basis a more complete record of their hours was kept.However,the computation would involve examination of the sorters'timecards,and if a breakdown or standby time was not noted thereon, the computation wouldbe subject to error,and in the last analysis,the computation was based on theassumption that the sorters'hours were the same as the packers' hours, which wasnot entirely correct. 528DECISIONSOF NATIONAL LABOR RELATIONS BOARDIt should be noted that the above schedule sets out a specific piece rate for 65different "packs" of the various fruitsE The first request for information, the reply of Tree Fruits, sequence of eventsThe first demand of the Union for information was made in its letter of November9, 1956This letter, written by Ralph L Cotner, business representative of theUnion, and addressed xo F W Shields, Jr, secretary-manager of Tree Fruits, readsas followsFor the past several years we have discussed numerous times the inequitiesthat exist in our present piece-rate schedule, however, no agreement has resultedfrom these discussionsIt is our intention to renew our efforts in this matter during next years ne-gotiations and it is necessary that we have all available information on piece rateworkers earnings if we are to be prepared to carry on satisfactory negotiationsTherefore, in accordance with past National Labor Relations Board de-cisions, we request that each member of your Association furnish our office witha daily breakdown of the following information perindividual packer fortheentire1956-57 season, cherries through apples inclusiveThe size of the container and type of pack, number of boxes packed of eachsize container and type of pack, product and variety packed, number of boxespacked of each product and variety, total number of boxes packed for the day,amount of timespent on each size container and type of pack,amount of timespent on each product or variety, totalnumber of hoursworked for the day,amount of timerequired to stand out during theday,and total earnings for thedayPlease instruct the members of your Association to supply our office withthe above requested informationby January 1, 1957, completed up to that dateand for the remainder of the season,please request that they submit the aboverequested information on a weekly basis until the season is completedYour cooperation in obtaining the above information will be greatly ap-preciated and we believe greatly facilitate negotiations.[Emphasis suppliedIn connection with this request,,it should be noted that it applied to approximately1,004 packers employed by the Companies 4On November 15, 1956, Shields replied, acknowledging receipt of Cotner's letterand stating that the Union's request would be considered by the board of directorsof Tree Fruits, and that the Union would be advised later of the committee's positionin regard to the requestOn January 8, 1957, Shields again wrote Cotner, stating that the Union's requesthad been given very careful consideration at meetings of the members of Tree FruitsShields' letter then stated the following "Because of the complex nature of yourrequest, under the present record keeping facilities, the information requested is notand could not be availableThis information is not needed, nor required, noressential to the efficient operation of the business and therefore is not kept as partof the wage records "F. The filing of the original chargeOn January 8, 1957, the Union filed the original charge herein with the RegionalOffice of the BoardG Meeting of January 14, Tree Fruits suggests a "spot check"On this date, according to Cotner's testimony, Ernest Falk, counsel for TreeFruits, Shields, and Cotner met to discuss several other matters, and in the course ofthis conference they discussed the supplying of information to the Union.Cotnersuggested that they take up the Union's letter point by point, and to try to boil itdown, to see what records were availableHe pointed out to Shields and Falk thattheUnion had covered every factor that had a bearing on individual piece-rateearningsShields and Falk then pointed out that the employers kept no record asto the variety of product, or variety of pack, or the time spent by packers on eachThe company representatives said that they kept records such as the tally sheet, butthat sheetF showed only the employees' production, on the basis of like piece rateShields and Falk pointed out that there would be no indication as to the variety of4 Respondents' Exhibits Nos 4-29 TREE FRUITS LABOR RELATIONS COMMITTEE, INC.529product, or variety of pack, only that the packer packed, for example, 100 containersat $.12, 20 containers at $.261/z, and 10 containers at $.081/2.Furthermore theydid not keep records on the amount of time spent on each type of pack or varietyof fruit.Shields indicated that the records would show the total number of boxespacked at each piece rate and the number of hours spent in actual packing operations.Cotner then asked them if they were willing to furnish that information and theyreplied that they werewilling to do so on a limited basis.They proposed that a systemof "spot checks" be worked out in which some particular employer would furnishinformation during peach season or apple season, another for the pear season, etc.,so thatoneemployer would furnish part of the information, and not all employersbe required to furnish all the information, for all the employees, for the wholeseason.The meeting ended with Cotner suggesting that Tree Fruits send the Uniona letter settingout exactly what information they were willing to furnish. Shieldsagreed to do this. Shields and Falk also said it would be necessary to talk to theindividual employer-members to determine exactly what information was availablein the records of the individual employers.On February 11, 1957, Cotner wrote Shields pointing out that at the meeting ofJanuary 14 Shields had agreed to let the Union know what information was avail-able regarding piece-rate workers and that approximately 30 days had passed sincethe meeting, and that up to that time the Union had not heard anything.On March 9, 1957, Shields answered as follows:As agreed at our meeting January 14th, I have discussed what informationis available from the office records of our members with three of our members.We are not sure just exactly what you want but have boiled it down in ourlanguage,to show our interpretation of what you requested.1.You want to know the number of boxes of each size container, typeof pack, product, and variety, packed each day by each individual packerin each of the warehouses covered by the Tree Fruits Labor RelationsCommittee Contract.2.You want the amount of time spent each day by each packer in eachof the warehouses to produce each item as listed under No. 1 above.3.You want the total number of hours worked each day by each packerin each warehouse.4.You want the total number of hours each packer is required to standby each day in each warehouse.5.You want the total amount earned by each packer each day in eachwarehouse.As to No. 1, this information is not available except as to number of packagespacked for each unit of like piece work rate.For example, the rate for packingstandard boxes of apples and pears is the same.Theydo not have a breakdownto show what each packer packed of each product, and in no case do they havea breakdown by variety for each packer.Regarding No. 2, no record whatever is kept of the amount of time spent byeach packer for each individual item packed.They do have the number ofhours spent each day by each packer at the over-all packing operation.No. 3, they do have available the total number of hours worked for the dayby each packer as stated above.No. 4, we are not entirely clear as to what you mean by "time required tostand out." If you refer to time that a packer might lose by reason of lotchange, or perhaps lack of sufficient fruit to keep a packer working at a maxi-mum, such information is not kept. If you refer to the number of hours eachpacker is required to stand by on account of machinery breakdown or hours apacker is paid for time not worked because of insufficient hours covered by acall to work, this information is available.No. 5, no records are kept showing total amount earned by each packereach day.All payroll records are kept on a weekly basis and computation isonly made for weekly earnings and not daily earnings.We do not know whether all our members would have all of the aboveinformation or not.From the above information, you can see that it would be impossible tocomply with your original request and if you will resubmit your request alongthe lines of what is available, our board will consider your request alongthose lines.487926-59-vol 121-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARD1Meeting of March 25, discussion of records available and "spot check"On this date, Cotner again met with Shields, who on this occasion was accompaniedby Schooley, president of Tree FruitsThe conferees discussed what records werekept by the Companies and the Tree Fruits representativessaidthat they might bewilling to commit themselves to give the information on a limited basis of spotchecksAt this meeting Cotner pointed out to Schooley and Shields that the tallysheets were available, but the representatives of Tree Fruits said that old tally sheetswere not filed permanently or with any particular care, if available at all, they wouldbe distributed through each company's old, miscellaneous filesThe Tree Fruits rep-resentatives again proposed a system of spot checks2Meeting of March 26, McClaskey, field examiner of the Board, andTree Fruits representatives, the Respondents' proposal of a "spot check"On March 26, the following day, Mr McClaskey, field examiner of the Board, metwith Shields and FalkAfter discussing the matter with those representatives heagreed to convey to the Union a suggestion or proposal by Tree Fruits representativesfor a "spot check "Pursuant to a stipulation at the hearing, a confirming letter ofMcClaskey was read into the recordIts pertinent part is as followsaccordingly, I informed Mr Cotner that you indicated generally that theAssociation might be willing to produce the following informationIApples andfall pearsThe number of units packed by weekly totals for each packer employed byfivemember companies for three weekly periods, the weeks to be selected bythe Association[Emphasis supplied ]Hours worked per week by each employee of five member companies, thetotal for a three-week period for each companyThe number of hours per week each employee of five selected member com-panies was required to stand by because of breakdowns or pursuant to work-callsduring which employees did not work (this list has reference to the collectivebargaining agreement that the company pay each employee called two or fourhours pay when they are called and no work is available for them)2CherriesThe number of units packed per week for each different piece work rate byeach employee of the two largest member companies packing cherries for aperiod of two weeks, but excluding beginners or learners (mostly high schoolstudents who were employed on a short-time basis during the height of thecherry season)3Apricots, peaches, plums, and BartlettsThe number of units packed weekly per each piece work rate by each em-ployee of four selected member companies for a period of three selected weeksIn connection with the above letter, the first paragraph ending "selected by theAssociation" should be notedThe General Counsel contends that the Union hada right to reject summarily this proposal for a spot check of employers to be selectedby the AssociationHowever, Cotner in his testimony said that the representativesof Tree Fruits and he had "no discussion along the line" ofwhowould select theparticular weeks and companies for the spot checkCotner said that the Unionrejected the proposal for a spot check as "unsatisfactory," because the Union fearedthe spot check would not give a true picture of the hourly rates for each type of packH Proposal for spot check unanswered,Union's revised request,Tree Fruits'final answerOn March 28, 1957, the Union wrote the following letter to Tree FruitsIn view of our recent meeting, of March 25,1957,we wish at this time torevise out original request for information on piece rate worker earnings, whichwas dated November 9, 1956We feel that the following information is that which is available, under thepresent record keeping facilities of your members, and therefore request thatyou instruct your members to furnish our office with the following information TREE FRUITS LABOR RELATIONS COMMITTEE, INC.5311.Number of packages packed, per each packer,per day,for each unit oflike piece work rate.2.Total number of hours workedper day,per packer.3.Number of hours of stand-by time,each day,paid for by employers.4.Total earnings per week, per packer.You will note that we have requested the above information to be furnishedona dailybasis.It is our understanding that daily records are available andthat according to Wage and Hour Division regulations Section 516.2, Section516.6, Section 516.12, Section 516.14, and Section 516.17 employers are re-quired to maintain daily supplementary wage information as to how weeklyearnings are computed where piece rate wages are involved.We are still of the opinion thatit isnecessary that we have the above infor-mation from each member of your association for theentire 1956-1957 seasonin order to have a true picture of piece rate workerearningsthrough out theentire season and in each of the different products, for the intelligent and effec-tive administration of our current agreement and for future negotiations.Ibelieve this states our position in the above matter as I agreed to do in ourmeeting of March 25, 1957.We would appreciate hearing from you, not laterthan April 5, 1957, as to whether or not you are willing to furnish the aboveinformation as requested.[Emphasis supplied.]On April 8 Shields wrote a letter to Cotner saying that as soon as he could arrangefor a meeting of the board of directors of Tree Fruits he would advise the Unionof its position in regard to the Union's new request.On April 26, 1957, Shields wrote Cotner as follows:DEAR SIR: At a Board meeting of the Tree Fruits Labor Relations Com-mittee yesterday, they asked me to communicate with members to furnish uswith wage and hour information of piece-rate employees.As soon as this in-formation is received we will forward it to you.On April 29, 1957, Cotner wrote Shields pointing out that Shields' letter of April26 did not state to what extent the members of Tree Fruits were willing to furnishinformation.On May 2, 1957, Tree Fruits responded to the Union as follows:We have instructed our members to furnishthe information which we arereliably informed is required by law.It is less than you requested but it is whatwe believe the law requires usto furnish.The payroll records will be submitted as soon as we receive a substantialnumber of reports from our members.Unless you prefer that we wait untilwe have received all of them and submit them all atone time.1.The data submitted by Tree FruitsOn May 21, 1957, Tree Fruits submitted to the Union the records of 24 employersfor the entire season of 1956-57.The letter also set out the piece rates upon whichthe earnings had been calculated.These are the same as those set out in thecontract.The letter also stated that when a packer worked overtihe, the Companies tookthe average hourlyearningsfor the week, and added one half hour's pay to eachhour worked overtime. Standby time was included in the hours worked, and waspaid for, on the average hourlyearningsof the week in which it occurred.The data supplied by each of the respondent members of Tree Fruits furnisheda record for the entire 1956 season, showing the names of packers employed, thenumber of hours worked by week, and the amount of weekly earnings. The datasupplied was introduced into evidence as Respondents' exhibits.examination of these documents shows that their compilation is the resultof an ex-tensive amount of work. The documents are voluminous, and to illustrate the num-ber of employee records involved, and the number of weeks for which the recordsare compiled, I have constructed the following chart, which I think isself-explanatory. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDANALYSIS,RESPONDENTS'EXHIBITSCompanyRExhNoNumber ofpackersNumber ofWeekscoveredcoveredCongdon------------------------------------------------------------41018Ackley ------------- -------------------------------------- ------81115Cubberly--------------------- -------------------------------------912Hansen-------------------------------------------------------------104339Highland ---------------------------------------------------------112127Holtzmger---°------ ----------------------------------------------121916Holtzmger No 2----------------------------------------------------133029Johnson-- -------------r-------------------------------------------142238Matson--------------------------- ---------------------------------161823Selab- -------------------- ----------------------------------------176840Perham- ------------------------------------------ ---------------184920Prentice---------------------------- ----------------------------196328Ramier-- ----------------- -----------------------------------------201020Judy Fruit- -------------------------------------------------------15(')C)Richey Gilbert---- -------------------------------------------------217433Roche-- -- --------------------------------- ------------ ----------22A8017Torvig ---- -------------------------------------------------------22B1042Stadelman,S.....................................................2321233Stubbs, L-- --------------------------------------------------------249013Sundquist-- -- ---------------------------------------------------251316Warren------------------------------------------------------------262210Washmgton-- ------------------------------------ -----------------278519Williams -- -------------------------------------- -----------------28128Yakima ------------------------------------------------------------293014Totals - --- --------------------------------------------------1 004536Average workweeks 23 3`No piecework packers in 1957JThe verbal testimonyIn the course of his testimony, Cotner, the representative of the Union, said thatthe Union was interested in as fine a breakdown on the piece rates as it could getThe Union wanted to find out how much workers were able to produce of each pack,of each fruit, per hour, so it could determine how much the average worker madeper hour by each pack In the course of Cotner's examination he was asked why itwas necessary to have the records foreveryemployee, foreveryday, ofeveryem-ployer in Tree Fruits, to ascertain or determine the norms for each of the piecerates set out in the contract, why a spot check as proposed by the Companies wouldnot afford the informationHe replied that in the Union's view, the spot checkwould not be "satisfactory," that the only way in which the Union could arrive atthe figures it desired was by means of the records for each packer for the entireseasonIn the course of his cross-examination Cotner agreed that there might be a veryconsiderable variance between the earnings of the same individual packer, on dif-ferent days, even when she was occupied on the same packHe agreed that thepacker's position on the moving belt made a difference, and for that reason thepacker's position on the belt was rotated on a half-hour basisHe also agreed thatthe size of the fruit, and the amount of cullage, also affected the packers' earningsHe also agreed that on many occasions a packer simultaneously packed in as manyas 5 or 6 containersThe witness also said that he was employed as a packer for approximately 5 years,and that he had been business representative of the Union for 7 years, and thatthe only record he ever saw in that period of time, as to what a packer packed, wascontained on the tally sheetHe admitted that he had never seen an employer'soperation in which the employer kept track of how long each individual packer wasemployed on a particular pack, or a particular fruit, or a particular container, inthe course of the dayOn cross-examination Cotner stated that the Union had contractual relations withfour principal packers in the Yakima area, they were the Yakima Growers Associa-tion, Pacific Fruit and Produce Company, Forney, and Tree FruitsHe said that TREE FRUITS LABOR RELATIONS COMMITTEE, INC.533the company packing the largest output of fruit in the season was Yakima,and thesecond largest Pacific, but that the Union had not asked either Yakima,Pacific, orForney to supply the information which was requested of Tree Fruits,although theUnion had the same problem with those Companies.Cotner also stated that the representatives of Tree Fruits told him in the courseof their conferences that the collecting of the information requested would entail asubstantial amount of work, and that it would be a very burdensome and expensivetask.He admitted that the Union did not offer at any time to share any of thecost or expense of gathering the information.When he was asked what benefitinformation about"learner" cherry packers would add to the knowledge of thesituation,he admitted that it would have no bearing on the earnings of experiencedpackers; that information on experienced packers would give the Union everythingitneeded,but that the"learner" figures were considered as being helpful to theUnion.In the course of his examination Cotner also admitted that J. M. Perry Companyand Judy Fruit Company employednopiece-rate packers in the course of the 1956-57season.Cotner admitted that the proposal for a spot check was initiated by therepresentatives of Tree Fruits and that the main subject of discussion was an effortto find some method of spot check,so that each employer would not be required tofurnish information for each and every employee for the entire season.Cotner said that,the Union was trying to get, "the average hourly earnings, whichcould be realized from a particular piece rate."To determine that he agreed that itwas necessary to know(1) the number of boxes packed and(2) the hours workedon that particular type of pack.Cotner admitted that the Companies kept no trackof the time during which a packer worked on a particular pack.JohnM.Schooley, assistantmanager of the Perham Fruit Corporation, andpresident of Tree Fruits, testified credibly.This witness explained the system bywhich the employers arrived at the earnings of the piece-rate workers, which is in con-formity with the practice set out in a prior section of this report.He testified thatnone of the Companies keeps a record of the amount of time a packer spends packinga particular type of container or a particular fruit.He said that the informationrequested in the first union letter was impossible to furnish because the employersdid not have it.Viewing the request as a future prospect,itwas possible to obtainthe information for the Union for it would bepossibleto hire newemployeeswhoseduties it would be to keep a record of the time when each packer switched from onecontainer to another,or from one fruit to another,but even then,itwould beimpossible for these new employees to keep track of the relative time when a packerwas packingin six different containers.Schooley said that when the Companies received the second request of the Unionfor information,they realized that it meant a complete transcript of each company'sentire payroll record for packers for the entire year.How much it had cost the_Companies to provide that transcript he had no way of estimating accurately, buthe knew that the expense was substantial.Schooley also said that the tally sheetswere posted by the Companies for the employees'information in most packinghouses, or were made otherwise available to the packers, as a regular practice.Thetally sheetsremainedposted usually until there were too many of them for con-venient posting,then in most packing houses they were torn down,and thrown away.The witness further testified that none of the Companies can tell from their existingrecords how much a packer makes per hour on a particular pack.Charles Boone, general manager of Congdon Orchards,Inc., testified that hiscompany packed apples and winter'pears.His company is set up to pack six con-tainers at the same time.He said that his company did not keep track of thepackers' time.They simplyhired enough packers to handle the fruit,and givethe packers steady employment.After that, they permitted the packers who werepiece-rate workers to, more or less, "go their own speed."The girls worked outbetween themselves who would start early,who would stay late, and who wouldwork overtime.At his plant the packers used a slide system,whereby the girlsmoved up and down the belt to pack the fruit,as it came to them, depending uponthe speed and quality and size. In that way no girl had an advantage from anyassigned position on the belt.Robert G.Hauser.office manager of the Yakima Fruit and Cold Storage Com-pany, testified credibly that he had been a strawboss in the packine room for 8years.He explained the operation of packing and checking which illustrated thatthe Companies had no need for daily or hourly records. The basis of their recordswas the week.Herbert Frank.secretary and treasurer of Yakima Fruit and Cold Storage Com-panv,,and vice president of Tree Fruits and a member of the board of directors,testified that his company packed apricots,peaches, prunes, Bartlett pears, and 534DECISIONSOF NATIONALLABOR RELATIONS BOARDplums.He said that there were times when the 'packers were packing at least 3of the soft fruits on the same day, and sometimes when apples were in season theypacked 3 of the soft fruits and the apples at the same time.His plant was set upto use 3 packing lines, and on occasions when the company was "basketing"prunesthey used 4 packing lines.This company also shifted the packers from one lineto the other and in different positions on each line so that all packers would havethe same opportunity to earn.The witness explained that sometimes the flow offruit on the belts varies, and some fruit is packed as a rush order; consequentlythe positions of the packers are varied in fairness.This witness also said that theearnings of the packers varied greatly according to their desire to earn. Some werecontent to work moderately and make a moderate wage, while others worked veryfast.In his plant they had no standby time for packers in the past 3 years:On cross-examination he said that the packers kept records of their own; somemade marks on a paper or a board, others counted out the number of boxes, otherskept track of theirs in other ways, and one of the packers-at his company had herrecords in a school composition book and kept it for the whole season,using adifferent page for each week.At his plant the tally sheets were left posted forthe year, so if any girl wanted to go back and look at her earnings for any day orweek she could.If any girl wanted to make a copy for her own use, or theUnion'suse,the company had no objection.He saw no objection to giving thedocuments to the Union, when they had fulfilled their purpose for the employees.He said the original tally sheets were filed and stored in the basement with miscel-laneous records.He pointed out that since the tally sheets have no time recordedupon them,itwould be impossible for the Union to ascertain how long it takes to'pack any particular package, or to ascertain the packers' hourly wage per pack.Arthur E.Marsh,office manager of Washington Fruit and Produce Company,testified that his company had a record of the hours worked by day of the indi-vidual packers,and that it also had a record of the amount of production in termsof boxes packed by individual piece rate on a daily basis of the individual employee.They also had records of weekly earnings.His company keeps no record ofstandby time, but to his knowledge in the 3 past years there had been no standbytime.However, if standby time did occur, the packer foreman simply credited thestandby time to the girl's time, and unless he made a note of it the office would notknow that any allowance for standby time was made.This witness testified that the compilation of records envisioned in the Union'srequest was a"large operation."He said that when his company closed theirbooks at the end of the year,itwas a month'swork for the office force, eventhough they were working from permanent records kept for that purpose.He saidthe finding of the tally sheets among the miscellaneous records,-their sorting, andordering,and their examination,compiling, and typing would be a larger job thanthe company'sclosing of the books at the end of the year.He said that hiscompany had approximately 100 packers in the course of the season,cherrypackersfor 4 weeks and the rest of the packers for 4 months.According to his computation,the packers'work for the season at his company alone would be reflected on 648tally sheets.F.W. Shields,secretary-manager of Tree Fruits and secretary-manager of YakimaTraffic Association, testified that on May 21, 1957, he submitted to the Union witha letter of transmittal the Respondents'payroll information,mentioned previously.Thiswitness said that Tree Fruits did not fail or refuse to give the informationrequested by the Union because of any desire to avoid bargaining.He said that onFebruary 22 the Union wrote Tree Fruits that it intended to open the contract onthe subject of wages.On the same day, Tree Fruits acknowledged receipt of theletter,and asked the Union to advise it as soon as possible what proposed changesthe Union had in mind. On April 20, Tree Fruits received from the Union theirproposed changes, and on May 2, Tree Fruits advised the Union that it had goneover their proposals with its board of directors and that it would like to meet withthe Union.On May 6, Tree Fruitsarranged a meetingwith Cotner for May 14,and on adjournment of that meeting, Tree Fruits agreed to meet with the Unionduring the week of June 10. The parties finally met in a conference on June 13.Therewere no subsequent negotiations.On July15, the association notified theUnion that it was ready to meet at any time the Union desired.Shields also gave the- following history of the dates upon which prior contractswere signed.He said the 1945 contract was signed December 8; the 1946 contractsigned June 8: the 1947 contract signed August 12; the 1950 contract signedOctober 13.For 1951 the parties had no new contract. In 1952 the new contractwas signed June 9. In 1953 no new contract was signed. The association wasoffered wage increases on September 9 and 13 and October 30, and in aletterI TREE FRUITS LABOR RELATIONS COMMITTEE, INC.535dated October 30, Tree Fruits advised the Union that because certain nonunionfirms had put wage increases into effect, Tree Fruits felt that its employees wereentitled to the same raise.The Union consented to the increase going into effect.Wage increases went into effect on September 26 in the year 1955withouttheUnion's consent. In 1956 a new contract was signed on September 3. Shields saidthat all of these contracts provided for an expiration date in May with reopeningin February or March.He said that no meetings were held between the parties inJanuary and February of this year because both Shields and Cotner were attendinglegislative meetings at the State capitol.Shields said that the largest shipper of fruit in the area was Yakima Fruit GrowersAssociation and the second largest was Pacific Fruit and Produce Company, neitherof whom are members of the association.He testified that neither of those com-panies was asked to furnish the information which the Union had asked of TreeFruits, and he charged that the Union was not in good faith in its request for informa-tion.The only purpose of the request was the Union's desire to harass and embarrassTree Fruits.He said that he based his statement on the fact that the Union did notask the information from any of Tree Fruits' competitors,and because the Unionknew that the majority of the information asked was not available,and could notbe secured.Mrs.Mildred Price,a packer employed by the Nordberg-Selah company, wassworn in rebuttal by the General Counsel. She testified that the record of eachpacker's production on one day was posted on the tally sheet on the following day.She kept her own records, but only a week at a time,until she received her paycheckfor the week and saw that it tallied out.In her work she used a mechanical counter,which she said worked well unless she was packing too many different kinds of pack.She said if the packer watched closely, she could keep track of all the different kindsof pack but if she became hurried she could very easily lose her count.She said thatpractically all of the packers kept track of what they packed until the end of theweek to see that it tallied out.She said that the Union could not get accuraterecords from the employees,because the nonunion employees would not cooperate,and the union employees did not keep good records.Thispacker said that sheknows she makes more money on the standard pack because she is an experiencedpacker.She stated that the inexperienced packers made more money at other packs,and that all the packers knew on what packs they made the most money, and onwhat packs they made the least. She said that the packers figured on making about$2 an hour or more. She said that on some occasions her pay ran as high as $2.75or $2.88 an hour on an average 8-hour day.On a Friday pack she estimated thatshe made about $1.50 an hour, because her company was not set up to make theFriday packs, and the girls had to go and get their own trays.On cross-examination she said that her earnings might vary considerably from dayto day depending upon the quality and size of the fruit; that it was possible that shemight have a good day packing the same fruit in the same container and on the nextday have a bad day. She said that she had good weeks and bad weeks, and gooddays and bad days, but over the course of the season it tended to average out.Overthe season,her earnings averaged above$2 an hour.Jessie Sterling, a packer at Sundquist Fruit Company for the past 14 years, alsotestified.She said that at her company the tally sheet was not posted on the board,but that the foreman came around and informed each girl each day what she hadearned on the previous day.This witness said that she did not keep any record as itwas pretty hard to keep an accurate record of a week's work. She took the com-pany's word or the checker's word for it. She said that of the 12-16 girls in herplant about 2 of them kept records, 1 kept her records in a little notebook, whichshe kept permanently.This witness said that the standard pack was the easiest for the experienced packers,but the younger packers found it difficult, and found the "Friday pack" and "bagging"much easier.On the Friday pack the younger packers made close to $2.50 an hour.Ralph H. Cotner was recalled in rebuttal by the General Counsel.He stated thatthe Union had attempted on many occasions to get the information which the Uniondesired from their members, that the Union had even gone to the extent of furnish-ing the members with books in which to keep the records, but the results were notgood.From handling grievances he also knew that the employees did, not keep goodrecords.Cotner said that the information was requested of Tree Fruits alone be-cause they seemed to be the "pilot" concern in the valley.When the Union reacheda contract with Tree Fruits the rest of the firms usually followed.Cotner said that he was aware that the packing houses had tally sheets which theyposted on the wall in most places.On cross-examination he was asked what company was the first to sign a contractwith the Union in 1955.Cotner answered that the Yakima Fruit Growers Associa- 536DECISIONSOF NATIONALLABOR RELATIONS BOARDtion signed up first.Cotner denied that the Union was trying to harass Tree Fruitswhen it asked for the information.Cotner also said that Shields suggested the spot check but that no specific methodof spot check was ever proposed to the Union.In connection with the suggestion for a spot check,Cotner said that he did notrecall any discussion along the line as towhowould select the particular weeks, andcompanies,for the spot check.He said that the Union did not accept the spotcheck because it feared that taking a few employers would not show a true picture.As to the credibility of the witnesses,I have in general accepted the testimony ofall, except Cotner.His testimony I will discuss hereafter.Concluding Findings.The instant case presents a new facet of a question which has appeared frequentlybefore the Board in the past.Each counsel presented his case on his understandingof the law, and each has supplied an excellent brief containing numerous citations ofthe Board and court decisions.Itwould appear salutary to review,briefly, some ofthese decisions,before turning to a consideration of the issues here involved.It has been said in many decisions that an employer's duty to furnish informationto the representative of his employees springs from Section 8 (a) (5) of the Act,which requires the employer to bargain in good faith with that representative onwages, hours, and conditions of employment.I believe it would be more accurateto say that this duty springs from Section 8(a)(5) andSection 8 (b) (3) of theAct, which require employersandthe representatives of employees to bargain ingood faith with each other.The mandate of the Act falls on both,and the rightsand duties of each finds equal and reciprocal rights in the other.After having decided many complex cases on this duty, the Board ultimately cameto its landmark decision inWhitinMachine Works,108 NLRB1537.There themajority stated the basic Board doctrine in the following language:We are convinced that the authority,conferred by Section 9 (a) of the Actupon a union representing a majority of the employees in an appropriate unitentitles the union to all wage informationessentialto the intelligent representa-tion of the employees and that when such information isreasonably availableonly from the employer's records, it is the employer's duty, on request,to accom-modate the union.The courts have consistently agreed with this constructionof the StatuteIn the instant case no showing has been made that compliancewith the Union's request would have placed anunwarrantedandundueburdenon the Employer.[Emphasis supplied.]Chairman Farmer concurred,but said that he thought that a clear-cut rule relatingto this issue was desirable.He wrote, in, a separate opinion:Knowledge of the method of payment and of the earnings of the employeesrepresented by a union is a necessary ingredient in the amalgam of factors in thecollective-bargaining process, if the bargaining is to proceed without interruptionand lead to harmonious and peaceful industrial relations.The exact phrasingby whichit is requested,or the specific reason for requesting it, if any, are notcontrolling.In the event that other cases of this kind reach the Board here-after,therefore,Iwill give less weight to disputes over the relationship of thematerial sought to bargaining issues, and will give greater significance to thenature of the knowledge sought and its general materiality in the entire collective-bargaining process.Iwould not require that the union show the precise relevancy of the re-quested information to particular current bargaining issues. It is enough forme that the information relate to the wages or fringe benefits of the employees.Such information is obviously related to the bargaining process, and the unionis therefore entitled to ask and receive it.My interpretation of the employer's obligation under Section 8 (a) (5) inthis respect,of course, also presupposes that the bargaining agent,in thisarea as in all others, will seek the wage-rate information asa good-faithactin thedischargeof itsdutyas the representative of the employees.Iwould,therefore,hold that, short of evidence that union requests for wage data are usedas an harrassing tactic and not in good-faith effort to secure pertinent bargaininginformation,the employer has a continuing obligation to submit such dataupon request to the bargaining agent of his employees.Thisdoes not, of course,preclude the employer from requiring the union to enter into reasonable ar-raneements for the compilation of the requested data including provisions forbearing the additional cost to the employer of furnishing the requested informa-tion.[Emphasis supplied.] TREE FRUITS LABOR RELATIONS COMMITTEE, INC.537It should also be noted that Member Beeson, in dissenting, pointed out that "Nocontrolling precedent requires that an employer supply financial data to a unionunrelated to the latter'sbargaining needs."Some time later, the Board reached the case ofOregon Coast Operators Asso-ciation,113NLRB 1338. In its decision the Board furnished a short history ofthe development of its basic doctrine, and laid down a rule governing cases of thisnature.The rule stated that an employer was required to furnish information whichwas relevant and necessary to the collective bargaining of the parties.The Boardwrote:Necessarily a part of this duty of the Respondents to engage in good-faithcollective bargaining is the requirement that they furnish information in theirpossession requested by the Unions which wasrelevantandnecessary toassistthe Unions in presenting their proposals and engage in bargaining with respectthereto in the most intelligent and efficacious manner.The general proposition that an employer is under a statutory duty to furnishdata to the employees' bargaining representative, upon request, provided thatthe data isrelevantandneeded by the representative for purpose of collectivebargaining,has been decided in many Board and court cases and is establisheddoctrine.[Emphasis supplied.]Pursuant to this general principle,the Board has required employers,upon appro-priate request and in particular circumstances,to furnish information on a varietyof subjects,such as: Names, job classifications,job descriptions, rates of pay inform of wages,salaries, commissions;with dates of employment or seniority stand-ing, or with number of hours worked;or with rate ranges or rate history; piece ratesand related data;recipients of merit increases;employers'basis for incentive pay;pension data; group insurance data; time-study data;pay adjustments or changes;performance ratings; methods and rates of time-work payment for lost time owingtomachine breakdowns,and other reasons .5AfterOregon Coast Operatorsthe problem apparently continued to vex the Boardfor inGlen Raven Mills,115 NLRB 422, the Board changed or refined itsOregonCoastrule.In this case, the majority decided to "order the Respondent to furnishthe Union wages and related datarelevantto wages."Member Rodgers' dissent shows clearly that the majority had changed the rulein this case for he wrote that he was unable to subscribe to the majority decisionbecause"This suggests that `relevance'is the sole criterion for determining an em-ployer's obligation to furnish a labor organization information for collective-bargain-ing purposes."Continuing,he wrote:But inOregon Coast Operators Association,which is the Board's most recentpronouncement on the matter, and which all of the members of the majoritysigned, the Board stated that "an employer is under a statutory duty to furnishdata to the employees' bargaining representative, , upon request, provided thatthe data isrelevantandneededby the representative for purposes of collectivebargaining."[Emphasis supplied.]The Board relied as authority for thisstatement of the law upon theWhitin Machine, Skyland Hosiery,andYawman& Erbecases,inter alia,which the majority would now cite in support of theirclaim that relevance is the sole criterion.The Board,moreover,referred towage data as one of the types of data to which this statement of the law wasapplicable.In view of the foregoing and the clear language of theOregoncase, quoted above, it can scarcely be questioned that at the time of theOregoncase, the-Board,including the present majority, interpreted theWhitinand re-lated cases,as do I,to require that the information requested by a union benecessary as well as relevant to collective bargaining.Meanwhile, the Court of Appeals, Ninth Circuit, had reached the same questionof necessity in F.W. WoolworthCo., 235 F. 2d 319, which set aside the Board'sorder, in the same case, reported at 109 NLRB 196. The court of appeals wrote:Assuming the right to complete payroll information under some circumstancesfor purposes of "intelligent administration" of the agreement, it perhaps couldbe that a bona fide assertion that a substantial number of employees were notgetting their minimum rates would justify a request for payroll information onall of the employees.Moreover,poor observance in general by managementof the terms of an agreement might justify a request for payroll informationto see if wage contract provisions were being flouted.But the board was told6See collated cases,Oregon Coast Operators Association,supra,at page 1346. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDnothing of the employee grievances which the representative said he hadfor his attention.Further,the representative had no idea whether the seriousgrievances(character unknown)had been adjusted.Objectivelythe localrequest does not seem to meet a test ofreasonable usefulness,and there is noshowing of anything in the subjective minds of the parties showingneed.[Emphasis supplied.]We cannot believe that if any serious violations of an agreement are goingon that they will customarily remain wholly unknown.There will ordinarilybe the necessary inkling and evidence to justify the request for specific informa-tion as to a specific individual and the gounds suggesting an immediate needfor information for all also will rear themselves.Our appraisal of this record is that the claim of unfair practice when closelyanalyzed,condenses to no more than,"Well, we might find something." If weare correct in that analysis of the nature of the claim,then we are confidentof our conclusion that there was no unfair labor practice.If the complainant is entitled to information highly personal to employees,we think the lesson is inN. L. R. B. v. Truitt, supra,and inN. L. R. B. v. Ameri-can National Insurance Co.,343 U. S. 395, 30 LRRM 2147, that there mustunder all of the circumstances be a showing of reasonable need of the informa-tion to meet a condition.If the reason is not obvious,then he who asserts theclaim should demonstrate to him against whom it is asserted some relevantparticularity.We do hold that the information does not have to be produced on a "Well,we want it"or "It is a handy thing to have around"basis.In its discussion of the case,the court of appeals referred to the then recentdecision of the United States Supreme Court inN. L. R. B. v. Truitt,351 U. S. 149,pointing out that,"The Supreme Court held, under the circumstances,informationof the company ordinarily private, had to be supplied.The majority opinionmakes clearthatthe right is not a universal one and depends on each case's peculiarcircumstances.What the 'circumstances' are will have to be hammered out insuccessive cases before the Labor Board and the Courts of Appeal with furtherdelineation eventually by the Supreme Court when cases are 'ripe' or conflicts incircuits become serious."It is also worthy of note that in reversing the decision of the court of appealsin FW. Woolworth Co.,the Supreme Court wrote as follows: (352 U. S. 938)Per Curiam: The petition for writ of certiorari is granted and the judgment ofthe Court of Appeals is reversed.The Board acted within its allowable dis-cretion in finding that under the circumstances of this case failure to furnishthe wage information constituted an unfair labor practice.N. L R. B v.Truitt [supra];cf.Universal Camera Corp. v. N. L. R. B.,340 U. S. 474, 27LRRM 2373.One more precedent should be mentioned. InN. L. R. B. v. The Item Company,220 F. 2d 956 (C. A. 5) enfg. 108 NLRB 1634, cert. denied 350 U. S. 905, theopinion of the Court indicates that the employer is not required to furnish infor-mation which is "just as conveniently and accurately available to the union throughitsown membership," or which "would be unreasonable or burdensome. .With this background of the law we may turn to "hammer out" the circumstancesof this case.It seems apparent to me that the proper rule herein is that statedinOregon Coast Operators, supra,which requires that the employer furnish infor-mation which is relevant and necessary. I cannot follow the reasoning ofGlenRaven Knitting' Mills, Inc.,which transforms the coextensive and reciprocal rightsand duties of the employer and the union to bargain in good faith with each otherinto an absolute right of the union to demand and receive information, and anabsolute duty on the part of the employer to furnish it, subject only to a test ofrelevancy.The relative and reciprocal rights of the parties cannot be transformedinto absolutes by any logic; and a test of relevancy alone is obviously no test at all,as the instant case demonstrates.When we consider the request of the Union in this case, we immediately noteseveral particulars, in which the request is unlike the specific requests noted previ-ously.In those cases. the request usually arose from a specific lack of knowledge,on the part of the Union, as to some action taken by the company alone; forexample, a request by a newly chosen representative for information as to currentwage rates, and information as to how they were determined by the company in TREEFRUITS LABOR RELATIONS COMMITTEE, INC.539the past, or a request by an established representative as to what merit raises hadbeen granted to employees by the company alone, in the preceding contract period,or a request that the results of time studies conducted by the employer alone bedisclosed to the'Union. In each case, the union sought information on a subjectabout which it had no knowledge, and the information sought related to someaction or activity taken by the employer alone.In the instant case, the Union and the Respondents have had a contractual rela-tionship for upwards of 12 years.Through this period, the Union, with fullknowledge of how the Respondents operate their businesses, has met with Tree Fruitsand negotiated piece rates covering every type of pack, and every variety of fruitin the industry.During a long history of bargaining, the parties have proceededon the basis that piece rates were the proper wage basis for the packers.By the13th year of this history, I deem it fair to conclude that the Union knew as muchabout how the piece rates worked out in practice as did Tree Fruits, or the indi-vidual Companies.6However, at that point, according to Cotner, the Union becameconcerned overpossibleinequities in the piece rates which might have crept intothe piece-rate schedule as a result of the give-and-take of collective bargaining;it feared that the rates for some packs were disproportionate, so it determined tofind out if in fact such inequities existed, and in which rates. It desired to makea survey,orspecial study,of 1 year's operations, by which each of the 65 piecerates would be transposed into anhourly ratefor each pack. In that way it woulddiscover the inequities.Of course, such a survey or study, if it were to be madewith highest accuracy, would require examination, study, and compilation of all therecords, of all the companies, relating to all employees, for the entire season.Atthis point, I must point out that the furnishing of a year's records for all employees,in order that the Union might make a survey ofpiece ratesas transposed tohourlyrates,issomething not heretofore requested of an employer by any union, orordered by the Board in any proceeding such as this. Furthermore, it is admittedthat if inequities exist in the piece rates, they have come into being by the jointaction of the parties, in their long history of collective bargaining.Undeterred by either the magnitude of the task it imposed on the Companies orthe special nature of the information it sought, the Union demanded the records itdesired from Tree Fruits.Here also, a significant feature emerges from the facts.It is not disputed that the Union demanded information as totimespent on eachpack, and each variety of fruit, when itwell knewthat the Respondents hadnosuchrecords, andnosuch information.Cotner testified that in 5 years as a packer, andin 7 years as the union representative, he had neither heard of, nor seen, a packingoperation in which a record of such time was kept.At this point it is not idle toinquire,Why then did he demand that the Respondents furnish him with this informa-tion which he knew the Respondents did not have?As might be expected, when the Union made its first request for information, theRespondents displayed no eagerness to accept the burden so facilely assigned to them.Representatives of Tree Fruits met with Cotner, and told him that the Union'srequest imposed upon them a task they considered (1) burdensome, (2) expensive,(3) impossible, and (4) of very doubtful value.Cotner was obdurate.He insistedthat the Respondents comply with the Union's request. I think it is significant thatin these conferences Cotner displayed no disposition to alleviate the burdensomecharacter of the union requestThis he could have done by offering to pay a fairshare of the expense of compiling the necessary data, or to furnish some of theclerical help needed to compile the data, but he made no such offer.Nor, appar-ently, did he follow the good-faith principles of collective bargaining and give anyconsideration to the Respondents' proposal for a spot check of several Companies inplace of supplying all the records, of all Companies, for every employee, for theentire season.However, after conferences he consented to modify the Union's request to theextent that the Union would no longer ask the employers to supply records and data,which Cotnerknewthe employers didnothave.As to the remainder of the recordsand information he was adamant.Then began a series of conferences based upon the Union's second request.TreeFruits very seriously proposed to Cotner, and formally proposed to the field ex-aminer of the Board, that if Cotner sought information it was available without allemployers being required to furnish the entire season's records for every employee.6 The testimony of packersPriceand Sterlingsupports this conclusion. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDTree Fruits proposed that certain employers who packed certain fruits be chosen astypical, and their operations "spot checked."Spot checks, like time studies, arenow in such general use in the mechanics of collective bargaining as to be almoststandard procedures.Evidently Cotner gave scant consideration to this proposal,received through an agent of the Board, in writing, for on the day it was received hereiterated his second demand, and ignored completely Tree Fruits' counterproposal.He insisted on the records for every company, for every employee, for the entireseason.His summary rejection of this counterproposal appears to me to be an actin derogation of the Union's duty to bargain with Tree Fruits.One other point is significant. In these conferences, the representatives of TreeFruits pointed out that each season several hundred high school students were em-ployed as cherry packers on a part-time basis, and that the records of these inexperi-enced part-time employees would be of no value in determining piece rates, as setup in the contract.They asked to be spared that portion of the task.Again,Cotner was adamant.However, at the hearing, on examination, he agreed that thoserecords would have no bearing on the contract piece rates of full-time packers.Also, in the course of these final conferences Tree Fruits pointed out that thetotal packs for each packer, on a daily or weekly basis, were of no use to the Unionfor its stated purpose without the data as totimeper pack and variety of pack. IfCotner's purpose was to determine an hourly rate per pack,he could not do it onthe basis of production figures alone; hence the supplying of those figures was a use-less task.On this point, too, Cotner was obdurate so ultimately the Respondentsfurnished a record of hours and earnings for each and every employee,for the entireseason,buton aweeklybasis.Uponall the evidence,and after a consideration of the conduct of the representa-tives of the parties as disclosedby theevidence,I find as follows:1.In view of Cotner's demand for information which he knew the Respondentsdid not have, his refusal to consider the Respondents'counterproposal for a spotcheck, his failure to offer to share some of the expense or work of compiling the dataembraced in the Union'svarious requests,his adamant insistance on receiving in-formation that would be of no use and throw no light on the piece rates transposedinto hourly rates, I find Cotner's testimony that he wanted the record of every em-ployee, of every employer,for the entire season,for the purposes of gaining knowl-edge as to the piece rates, incredible,and I therefore reject it.I find that the requestsof the Union herein, purportedly for information, were in reality pretexts used bythe Union to harass and embarrass the Respondents,and were not requests for in-formation made in good faith.From Cotner's conduct,I can reach only one con-clusion,that his purpose here was not to gain useful information,but to cause theRespondents maximum inconvenience,expense, and hardship.The Act may not beused for that purpose.2. I further find that the Respondents have furnished to the Union all the data asto the hours and wages of packers for the entire season of1956-57 thatitmight berequired to supply under the law by a bona fide request, and that thereby the Re-spondents have fully discharged their duty to provide information as required bySection 8 (a) (5) of the Act.3. I further find that the Respondents,under the law, were not required to furnishthe other items of information requested because(a) the collection,the compilation,and supply of those items would be unreasonably burdensome, and serve no usefulpurpose, and(b) they were not necessary to the collective bargaining of the parties.4. I further find that the Respondents acted in good faith.They did not reject theUnion's request for any of the information because they sought to avoid good-faithbargaining with the Union.5. I further find that the Union's summary rejection of the Respondents'proposalfor spot checks constituted an act in derogation of the Union's duty to bargain ingood faith with the Respondents,and that thereafter the Respondents could not befound in violation of Section 8 (a) (5) for failure to supply the informationrequested.6. I further find that W. W. Judy Fruit Company and J. M. Perry Company em-ployed no piece-rate packers in the season of 1956-57, and therefore were im-properly included in the Union's request for information.The complaint as to thesetwo Respondents is dismissed on this special ground,in addition to the grounds fordismissal expressed elsewhere.For the above reasons, it is recommended that the complaint,as to all Respond-ents, be dismissed in its entirety.